Case 1:18-cv-02435 Document 1-9 Filed 10/24/18 Page 1 of 8




         EXHIBIT I
          Case 1:18-cv-02435 Document 1-9 Filed 10/24/18 Page 2 of 8




                                    W P KLINKHARPT, )R
   5205 Golckn Gate Drive   0   Killeen, TX 76549   ®       )1<lnielt&Dvalioacon     816,71E8971



June 22, 2018
John R. Jilovec
Deputy Regional Director
FDIC
1100 Walnut Street
Suite 2100
Kansas City, Missouri 64106
Mr. Jeff Maassens
Senior Bank Examiner
Missouri Division of Finance
PO Box 716
Jefferson City, Missouri
Dear Ms. Hoskins and Mr. Maassens:
Attached the response to your letter of June1, 2018, relating to the Interagency Notice of
Change in Control for Justine Hurry to acquire 63.8% of the common shares of The Bank of
Orrick, Orrick, Missouri (Bank). This submission addresses only the first issue:
       The "transaction activity" and cover letter provided by Mr. Nummi is inadequate
       to substantiate the source of funds. The "transaction activity" still lacks any
       personally identifiable information to conclude the funds are, in fact, The Hurry
       Family Revocable Trust's or Ms. Hurry's. Furthermore, it is unclear what, if any,
       authority Mr. Nummi has over the referenced account. Please provide adequate
       proof of available funds that clearly states the account owner. Account verification
       documentation from the institution (apparently SunTrust) should include
       personally identifiable information (e.g. The Hurry Family Revocable Trust) to
       determine the source of funds for the acquisition.
We are providing additional clarification to our response to your letter of March 23, 2018. In that
letter Mr. Nummi, the Hurry Family Revocable Trust's attorney, identified that funds are held for
Mrs. Hurry's use. Mr. Nummi identified the IOTA Trust purpose as
       The account referenced in our previous correspondence is a Florida Attorney IOTA Trust
       Account established at SunTrust pursuant to Rules promulgated by the Florida Bar and
       the Florida Supreme Court. Under the aforementioned Rules, funds belonging to an
       Attorney's Client may be placed in a special segregated account subject to audit and
       oversight by the Florida Bar and/or the Florida Supreme Court. (See the attached RULES
       REGULATING TRUST ACCOUNTS below).
       As Managing Partner, I have sole and exclusive control over said account as Ms. Hurry's
       Attorney. I hereby certify that my client, Ms. Justine Hurry as Trustee for the Hurry
       Family Revocable Trust directed the deposit of the funds reflected upon our previously
       provided account statement into the Nummi & Associates, P.A. Florida Attorney IOTA
       Trust Account maintained at Suntrust Bank. These funds are appropriately segregated
       as required under the aforementioned Rules of the Florida Supreme Court and while
       maintained in a bona-fide Attorney Trust Account pursuant to her instructions, are for all
       intents and purposes, as our client, under her exclusive direction and control. Should
       she direct this Firm to transfer the aforementioned reflected balance, we would
       immediately comply and wire said funds to an account of her choice. Our client, Ms.
       Hurry, has maintained the amounts reflected in our Trust Account to segregate them
       from her general commercial banking accounts and for purposes of maintaining ready
           Case 1:18-cv-02435 Document 1-9 Filed 10/24/18 Page 3 of 8



        funding for ongoing business planning purposes. Under the Rules promulgated by the
        Florida Bar and the Florida Supreme Court, and under penalties of perjury, I am officially
        certifying as a member of, and under control and oversight of same, that the funds
        reflected in the previously provided Nummi & Associates IOTA Trust Account Statement
        are maintained on behalf of our client Ms. Justine Hurry, they are unencumbered and
        are immediately available to her for any purpose she so directs. (See the Certificate of
        Standing confirming proper accounting of IOTA Trust attached as Exhibit A.1 and
        an updated Sun Trust accounting as of month end, May 2018).
As the following Florida Rules regulating Trust Accounts identifies the use of an IOTA Trust is
acceptable proof of funds available for Mrs. Hurry as Mr. Nummi clearly identified in his earlier
response. Once you review the below rules, you should gain a better understanding of our
confusion over your insistence that adequate proof of funds and their source have not been met.
Notwithstanding your concerns, Mrs. Hurry has the funds and is prepared to purchase the
Bank's shares and fund the equity injection once the FDIC approves the Change in Control.
                  CHAPTER 5. RULES REGULATING TRUST ACCOUNTS
                                         5-1. GENERALLY
                                 RULE 5-1.1 TRUST ACCOUNTS
(a) Nature of Money or Property Entrusted to Attorney.
       (1) Trust Account Required; Commingling Prohibited. A lawyer shall hold in trust, separate
       from the lawyer's own property, funds and property of clients or third persons that are in a
       lawyer's possession in connection with a representation. All funds, including advances for
       fees, costs, and expenses, shall be kept in a separate bank or savings and loan association
       account maintained in the state where the lawyer's office is situated or elsewhere with the
       consent of the client or third person and clearly labeled and designated as a trust account. A
       lawyer may maintain funds belonging to the lawyer in the trust account in an amount no
       more than is reasonably sufficient to pay bank charges relating to the trust account.
                                             Comment
       A lawyer must hold property of others with the care required of a professional fiduciary.
       This chapter requires maintenance of a bank or savings and loan association account, clearly
       labeled as a trust account and in which only client or third party trust funds are held.
        Each lawyer is required to be familiar with and comply with the Rules Regulating Trust
        Accounts as adopted by the Supreme Court of Florida.
    Amended July 20, 1989, effective Oct. 1, 1989 (547 So.2d 117); Oct. 10, 1991, effective Jan. 1, 1992 (587 So.2d
    1121); July 23, 1992, effective Jan. 1, 1993 (605 So.2d 252); July 1, 1993 (621 So.2d 1032); July 20, 1995 (658
    So.2d 930); April 24, 1997 (692 So.2d 181); June 14, 2001, effective July 14, 2001 (797 So.2d 551); April 25, 2002
    (820 So.2d 210); May 20, 2004 (SC03-705) (875 So.2d 448); March 23, 2006, effective May 22, 2006 (SC04-2246),
    (933 So.2d 417); December 20, 2007, effective March 1, 2008 (SC06-736), (978 So.2d 91); November 19, 2009,
    effective February 1, 2010 (SC08-1890) (34 Fla.L.Weekly 8628a); amended July 7, 2011, effective October 1, 2011
    (SC10-1968).                                 Chapter 5                    July 1, 2012                  Page 6
             RULE 5-1.2 TRUST ACCOUNTING RECORDS AND PROCEDURES
(a) Applicability. The provisions of these rules apply to all trust funds received or disbursed by
members of The Florida Bar in the course of their professional practice of law as members of The
Florida Bar except special trust funds received or disbursed by a lawyer as guardian, personal
representative, receiver, or in a similar capacity such as trustee under a specific trust document
where the trust funds are maintained in a segregated special trust account and not the general trust
account and wherein this special trust position has been created, approved, or sanctioned by law or
an order of a court that has authority or duty to issue orders pertaining to maintenance of such
            Case 1:18-cv-02435 Document 1-9 Filed 10/24/18 Page 4 of 8



special trust account. These rules shall apply to matters wherein a choice of laws analysis indicates
that such matters are governed by the laws of Florida.

As set forth in this rule, "lawyer" denotes a person who is a member of The Florida Bar or otherwise
authorized to practice in any court of the state of Florida. "Law firm" denotes a lawyer or lawyers in
a private firm who handle client trust funds.           Page 8

(c) Minimum Trust Accounting Procedures.

(5) The lawyer shall file with The Florida Bar between June 1 and August 15 of each year a trust
accounting certificate showing compliance with these rules on a form approved by the board of
governors.                                          Page 10 (This is confirmed with the
Certificate of Good Standing    dated  June  20, 2018 attached in Exhibit A.1)

In addition FDIC guidance on recognition of an owner's revocable trust accounts is met with the
designation of "Trust" in the attached SunTrust Statement consistent with the following guidance
for opening accounts:
      The account title for each owner's revocable trust accounts at an MI must indicate that the
      account is held pursuant to a trust relationship For fouual revocable trust accounts, this rule
      can be met by using the terms living trust, family trust, or any similar language, including
      simply having the word "trust" in the account title. Page 52 of FDIC guidance to FIs on
      account openings.
Finally, we are attaching email correspondence from Mr. Nummi wherein he transmitted the
before mentioned Certificate and SunTrust Statement. These emails once more acknowledge
that the funds within the IOTA Trust are Mrs. Hurry's, to be used at her discretion. He identifies
how machinations using wire transfers could be accomplished to further prove her use and
control of these funds. However, I am confident that you acknowledge that we have justified our
position arid do not require such a frivolous demonstration to further prove the availability of
funds to purchase the shares and fund the equity injection.
With this information, we believe we have clarified the proof of funds questions presented. This
leaves only the last question relative to trust documentation and affiliations which will be
addressed in a separate communique.
Best regards,

           Coq.
Phil Klinkhardt
Cc:       Justine Hurry
          David Bads
             Case 1:18-cv-02435 Document 1-9 Filed 10/24/18 Page 5 of 8




From: Richard Nummi
To: Phil Klinkhardt
Cc: Justine Hurry                                David H. Baris
Sent: Wednesday,  June 20, 2018  7:52 AM
Subject: Re: Further proof of funds availability

Phil, upon contacting the Bar, they indicate that the annual "Certification" is accomplished
electronically when my Bar dues are paid. The successful completion of same is reflected in the
issuance of the attached certificate. Also attached is my May Statement, again reflecting the
Hurry funds on deposit in the reflected account.
Richard NI. Nummi, Esq.
Nummi & Associates, P.A.
213 49th Street N, St Petersburg, Florida 33703-3925 ;minimfiretnac.com Direct 31472' 6            813-435-2210


2 attachments below

From: Richard Nummi
To; Phil Klinkhardt
Cc: Justine Hurry                                David H. Baris c                                                  >
Sent: Monday, June 11, 2018 9:41 AM
Subject: Re: Further proof of funds availability

Mr. Klinkhardt, based upon your email, do you require the wire instructions for the wires coining
into the trust account?
Pursuant to the Florida Bar, the funds are for the exclusive use/benefit of my clients (the
Iturrys). SunTrust does NOT maintain any records of whose funds are whose... that would be
up to the individual Attorney. The only ironclad method of identification would be the actual
Hurry instructions reflecting "wire funds from acct x to Nummi Trust Acct" at which point you
would have a statement from the sending institution reflecting x dollars transmitted and a
concurrent statement from SonTrust reflecting the same x dollars arriving into the account on the
same date of transmission. The SunTrust Statement appropriately reflects Nummi & Associates
Trust Account. All funds therein are in fact the Hurrys (as may be illustrated by the mechanics
of wire transfer).

Would that be satisfactory?
Richard M. Nummi, Esq.
Nummi & Associates, P.A.
213 49th Street A, Si. Petersburg, Florida33703-3925 rtnenunKomacerom Direct 813-727-3673 Foes n       435-2   0
Case 1:18-cv-02435 Document 1-9 Filed 10/24/18 Page 6 of 8




                     Exhibit A.1
           Certificate of Good Standing
          Sun Trust Statement - May 2018
           Case 1:18-cv-02435 Document 1-9 Filed 10/24/18 Page 7 of 8




                                  The Florida Bar
                                         651 East Jefferson Street
                                        Tallahassee, FL 32399-2300
    Joshua E. Doyle                                                                    850/561-5600
   Executive Director                                                          www.FLOR1DABAR.org


State of Florida

County of Leon                                       In Re: 0132764
                                                             Richard Mark Nummi
                                                             Nummi & Associates,
                                                             P.A.
                                                       Nummi & Associates PA 213 49th Ave N
                                                            St Petersburg, FL
33703-3925 I CERTIFY THE FOLLOWING:

I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted
to practice law in the state of Florida on January 29, 1998.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
                                    practice law in the state                                of
                                   Florida.

                                    Dated this 20th day of                                    June
2018,

Pam Gerard, Manager Membership Records Dept.
The Florida Bar

PG:R10
CTM-15183
                      Case 1:18-cv-02435 Document 1-9 Filed 10/24/18 Page 8 of 8



               SUNTRUST BANK                                                                                                  Pa e 1 of 1
               PO BOX 305183
               NASHVILLE TN 37230-5183
                                                                                            10110000.1in   omloes=

                                                                                                                              05/31/2018



                                                                                                                              Account
                                                                                                                              Statement
                              UST
                                                                                                           P1111014•10•100




               NUMMI AND ASSOCIATES AGENT FOR                                                                                Questions? Please call
               TRUST ACCOUNT IOTA                                                                                            1-800-786-8787
               213 49TH AVE N
               SAINT PETERSBURG FL 33703-3925



Account        Account Type                                         Account Number                                                            Statement Period
Summary
               INTEREST ON LAWYERS TRUST                                                                                               05/01/2018 - 05/31/2018

               Description                                                    Description                                                              Amount
               Beginning Balance                                              Average Balance
               Deposits/Credits                                               Average Collected Balance
               Checks                                                         Number of Days in Statement Period
               Withdrawals/Debits                                             Annual Percentage Yield Earned
               Ending Balance                                                 Interest Paid Year to Date

Overdraft      Account Number                                       Protected By
Protection                                                          Not enrolled
               For more information about SunTrust's Overdraft Services, visit www.suntrust.com/overdraft.

Deposits/      Date                              Serial #            Description
Credits        05/31                                                 INTEREST PAID THIS STATEMENT THRU 05/31
               Deposits/Credits: 1                                            Total Items Deposited: 0

Withdrawals/   Date                    Amount Serial #                 Description
Debits         Paid
               05/01                                                  PREVIOUS MONTHS IOLTA INTEREST
               Withdrawals/Debits: 1

Balance        Date                        Balance                    Collected           Date                               Balance                  Collected
Activity                                                               Balance                                                                         Balance
History        05/01                                                                      05/31

               The Ending Daily Balances provided do not reflect pending transactions o holds that may have been outstanding when your transactions posted
               that day. If your available balance wasn't sufficient when transactions posted, fees may have been assessed.




339987                                                               Member FDIC
